DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
3.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
4.          The disclosure is objected to because of the following informalities: the term “recaption” is believed to be a typographical error and should be amended to “reception”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
5.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.          Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
     a) Claim 1 recites the BLE controller is made up of only application layers which could be implemented as software. Therefore, claim 1 is interpreted as software, per-se, and is ineligible subject matter under the definitions of 35 USC §101. Claims 2-8, dependent upon claim 1, do not satisfy the deficiencies of the rejected base claim and are also rejected.
     b) Claim 9 recites the BLE device is made up of only application layers which could be implemented as software. Therefore, claim 9 is interpreted as software, per-se, and is ineligible subject matter under the definitions of 35 USC §101. Claims 10-15, dependent upon claim 9, do not satisfy the deficiencies of the rejected base claim and are also rejected.

Claim Objections
7.          Claims 2, 7, 10, 14, and 19 are objected to because of the following informalities:  Claims 2, 7, 10, 14, and 19 recite the limitation “recaption”. Examiner believes this to be a typographical error respectfully suggests amending the term to recite “reception”.  
     Appropriate correction is required.
8.       The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.          The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim set received in Office on 4/21/2021 is missing a claim 6. Claims will be renumbered should application proceed to allowance.

Claim Rejections - 35 USC § 103
10.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.         Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0318612 A1 to Gu et al. (hereinafter “Gu”) in view of United States Patent Application Publication 2016/0135026 A1 to Liang et al. (hereinafter “Liang”).
            Regarding Claim 1, Gu discloses a Bluetooth (BT) or Bluetooth Low Energy (BLE) controller (Gu: Figure 4 with [0003] and [0029-0035] – corresponds to the short-range wireless communication (SRWC) system that utilizes the BLE protocol.), comprising: 
     a physical layer (PHY) (Gu: Figure 4 with [0053] – the gateway device of the SRWC is operable to receive MAC addresses for identification purposes, thus a physical layer of operation.); 
     a radio frequency (RF) layer (Gu: [0003] and [0052-0054] with Figure 4 – the gateway device of the SRWC is operable to communicate wirelessly (i.e., via Bluetooth) and thus operates in the RF layer. See also [0017-0019] and [0021].); and 
     a link layer (LL) (Gu: [0028-0029] – the SRWC is operable to communicate according to at least Ethernet and IEEE protocols, thus including a link layer.), wherein the LL is configured to: 
          obtain an incoming transmission awareness request regarding a later incoming transmission event (Gu: [0052] – interpreted to correspond to a pairing event for the purpose of exchanging commands or requests between devices.).
            Although Gu discloses determining identification data and parameter data that collectively may comprise application programming interface (API) data (Gu: [0053]), Gu does not expressly disclose perform[ing] incoming transmission operations to prepare for the later incoming transmission event responsive to the incoming transmission awareness request.
            However, this feature is neither new nor novel in the presence of Liang. Liang is similarly concerned with short-range radio technologies, particular to Bluetooth Low Energy (BLE) communications (Liang: [0019]), in the field of proximity-based interactions of such enabled devices (Liang: [0014-0015]). Liang discloses perform[ing] incoming transmission operations to prepare for the later incoming transmission event responsive to the incoming transmission awareness request (Liang: [0016] – after reception of an advertising signal, which includes capabilities of a device, a logical link is established between cooperative devices that includes parameters of the interface between the devices, such that APIs may then be able to transfer data over said logical link (future/later incoming transmission event). See also as an example embodiment, [0056-0067], wherein Liang describes a handshake operation between two devices in which “…node x sends a message to node y declaring its intent to establish a virtual link with node y. Contemporaneously therewith, at block 504, node x also sends to node y a list of radio interfaces that node x would like to use for the virtual link. In some implementations, blocks 502 and 504 may be accomplished via a single message from node x to node y”, which necessarily includes a request for a future data transfer (a first message to establish communication), and a second request for communication capabilities/preferences (a second message, or one singular message, identifying particular radio preferences). Either the acknowledgement by the node y or transmission of available radios corresponds to a preparation for the data transfer described later in [0063].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the BLE controller having established the presence of a device in view of BLE-enabled device of Liang to configure operations for communication for the reasons of selecting particular radio communication technologies that allow for low-energy consumption based on application type (Liang: [0003-0004]).
            Regarding Claim 2, the combination of Gu and Liang discloses the BT or BLE controller of claim 1, wherein Liang further discloses the incoming transmission awareness request is obtained by the LL using an application programming interface after preferences and recaption capabilities for the later incoming transmission event are advertised by the BT or BLE controller (Liang: [0016] – APIs control the transfer of data after the advertising of capabilities and parameters for the interface are established. See also [0058-0060] – in one handshake scenario, radio interfaces are established for transmission and reception.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the BLE controller having established the presence of a device in view of BLE-enabled device of Liang to configure operations for communication for the reasons of selecting particular radio communication technologies that allow for low-energy consumption based on application type (Liang: [0003-0004]).
            Regarding Claim 3, the combination of Gu and Liang discloses the BT or BLE controller of claim 1, wherein the incoming transmission awareness request is obtained by the LL after a notification or a first incoming transmission event provides coordination information for the later incoming transmission event (Liang: [0016] – APIs control the transfer of data after the advertising of capabilities and parameters for the interface are established. See also [0058-0060] – in one handshake scenario, radio interfaces are established for transmission and reception. Examiner notes Gu discusses that a BLE connection may have been already established (previously paired, see [0052]) and thus one node may already be aware of the coordination information.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the BLE controller having established the presence of a device in view of BLE-enabled device of Liang to configure operations for communication for the reasons of selecting particular radio communication technologies that allow for low-energy consumption based on application type (Liang: [0003-0004]).
            Regarding Claim 4, the combination of Gu and Liang discloses the BT or BLE controller of claim 1, wherein Gu further discloses the incoming transmission awareness request is obtained by the LL after the BT or BLE controller sends a coordination request regarding the later incoming transmission event and after the BT or BLE controller receives confirmation that the coordination request was received (Gu: [0052-0055] – interpreted to correspond to receiving a request or a command after performing a handshake operation.).
            Regarding Claim 5, the combination of Gu and Liang discloses the BT or BLE controller of claim 1, wherein Gu further discloses the incoming transmission awareness request is based on configuration preferences provided by a user or application (Gu: [0026-0029] and [0051-0055] – a stored user profile includes user preferences for communication, including parameters and preferences that may be enabled through APIs.).
            Regarding Claim 7, the combination of Gu and Liang discloses the BT or BLE controller of claim 1, wherein Liang further discloses the LL is configured to select receive parameters for the later incoming transmission event based on the incoming transmission awareness request (Liang: [0057-0067] – corresponds to preparing the particular radio interface used for the virtual link.), the receive parameters including a particular BT or BLE channel (Liang: [0057-0067] – corresponds to preparing the particular radio interface used for the virtual link.), a start recaption time (Interpreted as a start, or initiation, “reception” time, as described by Liang in [0052-0067] as a predetermined interval, which necessarily includes a start time beginning at failed link event.), and a recaption interval (Interpreted as a reception interval for preliminary beacon intervals or subsequent intervals for a predetermined amount of time, as described in Liang in [0052-0067].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the BLE controller having established the presence of a device in view of BLE-enabled device of Liang to configure operations for communication for the reasons of selecting particular radio communication technologies that allow for low-energy consumption based on application type (Liang: [0003-0004]).
            Regarding Claim 8, the combination of Gu and Liang discloses the BT or BLE controller of claim 1, wherein Liang further discloses the LL is configured to select receive parameters for the later incoming transmission event based on the incoming transmission awareness request, the receive parameters including radio frequency parameters and modem parameters (Liang: [0061-0063] – corresponds to determining a physical (modem) radio interface (radio frequency) as a communication parameter.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the BLE controller having established the presence of a device in view of BLE-enabled device of Liang to configure operations for communication for the reasons of selecting particular radio communication technologies that allow for low-energy consumption based on application type (Liang: [0003-0004]).

            Regarding Claim 9, Gu discloses a Bluetooth (BT) or Bluetooth Low Energy (BLE) device, comprising: 
     an application layer (Gu: [0014] and [0053-0056] – corresponds to an application programming interface (API, necessarily includes an “application layer” as a “host”) used in communication between an end node and a gateway node, the gateway node being a “host” and operable as a “controller” in the BLE system.); 
     a host layer (Gu: [0014] and [0053-0056] – corresponds to an application programming interface (API, necessarily includes an “application layer” as a “host”) used in communication between an end node and a gateway node, the gateway node being a “host” and operable as a “controller” in the BLE system.); and 
     a controller layer (Gu: [0014] and [0053-0056] – corresponds to an application programming interface (API, necessarily includes an “application layer” as a “host”) used in communication between an end node and a gateway node, the gateway node being a “host” and operable as a “controller” in the BLE system.), wherein the controller layer is configured to: 
          obtain an incoming transmission awareness request regarding a later incoming transmission event (Gu: [0052] – interpreted to correspond to a pairing event for the purpose of exchanging commands or requests between devices.).
            Although Gu discloses determining identification data and parameter data that collectively may comprise application programming interface (API) data (Gu: [0053]), Gu does not expressly disclose perform[ing] incoming transmission operations to prepare for the later incoming transmission event responsive to the incoming transmission awareness request.
            However, this feature is neither new nor novel in the presence of Liang. Liang is similarly concerned with short-range radio technologies, particular to Bluetooth Low Energy (BLE) communications (Liang: [0019]), in the field of proximity-based interactions of such enabled devices (Liang: [0014-0015]). Liang discloses perform[ing] incoming transmission operations to prepare for the later incoming transmission event responsive to the incoming transmission awareness request (Liang: [0016] – after reception of an advertising signal, which includes capabilities of a device, a logical link is established between cooperative devices that includes parameters of the interface between the devices, such that APIs may then be able to transfer data over said logical link (future/later incoming transmission event). See also as an example embodiment, [0056-0067], wherein Liang describes a handshake operation between two devices in which “…node x sends a message to node y declaring its intent to establish a virtual link with node y. Contemporaneously therewith, at block 504, node x also sends to node y a list of radio interfaces that node x would like to use for the virtual link. In some implementations, blocks 502 and 504 may be accomplished via a single message from node x to node y”, which necessarily includes a request for a future data transfer (a first message to establish communication), and a second request for communication capabilities/preferences (a second message, or one singular message, identifying particular radio preferences). Either the acknowledgement by the node y or transmission of available radios corresponds to a preparation for the data transfer described later in [0063].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the BLE controller having established the presence of a device in view of BLE-enabled device of Liang to configure operations for communication for the reasons of selecting particular radio communication technologies that allow for low-energy consumption based on application type (Liang: [0003-0004]).
            Claims 10-15, dependent upon claim 9, recite similar features as claims 2-5 and 7-8, respectively, and are therefore rejected upon the same grounds as claims 2-5 and 7-8. Please see above rejections of claims 2-5 and 7-8.

            Regarding Claim 16, Gu discloses a method performed by a Bluetooth (BT) or Bluetooth Low Energy (BLE) device (Gu: Figure 4 with [0003] and [0029-0035] – corresponds to the short-range wireless communication (SRWC) system that utilizes the BLE protocol.), the method comprising: 
     obtaining, by a first entity of the BT or BLE device, an incoming transmission awareness request regarding a later incoming transmission event (Gu: [0052] – interpreted to correspond to a pairing event for the purpose of exchanging commands or requests between devices.); 
     receiving, by a second entity of the BT or BLE device, the incoming transmission awareness request or a notification regarding the incoming transmission awareness request (Gu: [0052-0055] – interpreted to correspond to receiving a request or a command after performing a handshake operation.).
            Although Gu discloses determining identification data and parameter data that collectively may comprise application programming interface (API) data (Gu: [0053]), Gu does not expressly disclose perform[ing] incoming transmission operations to prepare for the later incoming transmission event responsive to the incoming transmission awareness request.
            However, this feature is neither new nor novel in the presence of Liang. Liang is similarly concerned with short-range radio technologies, particular to Bluetooth Low Energy (BLE) communications (Liang: [0019]), in the field of proximity-based interactions of such enabled devices (Liang: [0014-0015]). Liang discloses performing incoming transmission operations, by the first entity or second entity, to prepare for the latter incoming transmission event responsive to the incoming transmission awareness request (Liang: [0016] – after reception of an advertising signal, which includes capabilities of a device, a logical link is established between cooperative devices that includes parameters of the interface between the devices, such that APIs may then be able to transfer data over said logical link (future/later incoming transmission event). See also as an example embodiment, [0056-0067], wherein Liang describes a handshake operation between two devices in which “…node x sends a message to node y declaring its intent to establish a virtual link with node y. Contemporaneously therewith, at block 504, node x also sends to node y a list of radio interfaces that node x would like to use for the virtual link. In some implementations, blocks 502 and 504 may be accomplished via a single message from node x to node y”, which necessarily includes a request for a future data transfer (a first message to establish communication), and a second request for communication capabilities/preferences (a second message, or one singular message, identifying particular radio preferences). Either the acknowledgement by the node y or transmission of available radios corresponds to a preparation for the data transfer described later in [0063].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the BLE controller having established the presence of a device in view of BLE-enabled device of Liang to configure operations for communication for the reasons of selecting particular radio communication technologies that allow for low-energy consumption based on application type (Liang: [0003-0004]).
            Regarding Claim 17, the combination of Gu and Liang discloses the method of claim 16, wherein the first entity is a host layer entity or an application layer entity, the second entity is a controller layer entity (Gu: [0014] and [0053-0056] – corresponds to an application programming interface (API, necessarily includes an “application layer” as a “host”) used in communication between an end node and a gateway node, the gateway node being a “host” and operable as a “controller” in the BLE system.), and the method comprises: 
     generating, by the second entity, the incoming transmission awareness request regarding the later incoming transmission event (Liang: [0016] – APIs control the transfer of data after the advertising of capabilities and parameters for the interface are established. See also [0058-0060] – in one handshake scenario, radio interfaces are established for transmission and reception. Examiner notes Gu discusses that a BLE connection may have been already established (previously paired, see [0052]) and thus one node may already be aware of the coordination information.); 
     receiving, by the first entity, the incoming transmission awareness request (Liang: [0016] – APIs control the transfer of data after the advertising of capabilities and parameters for the interface are established. See also [0058-0060] – in one handshake scenario, radio interfaces are established for transmission and reception. Examiner notes Gu discusses that a BLE connection may have been already established (previously paired, see [0052]) and thus one node may already be aware of the coordination information.); and     
     performing incoming transmission operations, by the second entity, responsive to the incoming transmission awareness request (Liang: [0016] – APIs control the transfer of data after the advertising of capabilities and parameters for the interface are established. See also [0058-0060] – in one handshake scenario, radio interfaces are established for transmission and reception. Examiner notes Gu discusses that a BLE connection may have been already established (previously paired, see [0052]) and thus one node may already be aware of the coordination information.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the BLE controller having established the presence of a device in view of BLE-enabled device of Liang to configure operations for communication for the reasons of selecting particular radio communication technologies that allow for low-energy consumption based on application type (Liang: [0003-0004]).
            Regarding Claim 18, the combination of Gu and Liang discloses the method of claim 16, wherein the first entity is a host layer entity or an application layer entity, the second entity is a controller layer entity (Gu: [0014] and [0053-0056] – corresponds to an application programming interface (API, necessarily includes an “application layer” as a “host”) used in communication between an end node and a gateway node, the gateway node being a “host” and operable as a “controller” in the BLE system.), and the method further comprises: 
     generating, by the first entity, the incoming transmission awareness request regarding the later incoming transmission event (Liang: [0016] – APIs control the transfer of data after the advertising of capabilities and parameters for the interface are established. See also [0058-0060] – in one handshake scenario, radio interfaces are established for transmission and reception. Examiner notes Gu discusses that a BLE connection may have been already established (previously paired, see [0052]) and thus one node may already be aware of the coordination information.); 
     receiving, by the second entity, the incoming transmission awareness request (Liang: [0016] – APIs control the transfer of data after the advertising of capabilities and parameters for the interface are established. See also [0058-0060] – in one handshake scenario, radio interfaces are established for transmission and reception. Examiner notes Gu discusses that a BLE connection may have been already established (previously paired, see [0052]) and thus one node may already be aware of the coordination information.); and 
     performing incoming transmission operations, by the second entity, responsive to the incoming transmission awareness request (Liang: [0016] – APIs control the transfer of data after the advertising of capabilities and parameters for the interface are established. See also [0058-0060] – in one handshake scenario, radio interfaces are established for transmission and reception. Examiner notes Gu discusses that a BLE connection may have been already established (previously paired, see [0052]) and thus one node may already be aware of the coordination information.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the BLE controller having established the presence of a device in view of BLE-enabled device of Liang to configure operations for communication for the reasons of selecting particular radio communication technologies that allow for low-energy consumption based on application type (Liang: [0003-0004]).
            Regarding Claim 19, the combination of Gu and Liang discloses the method of claim 16, wherein Liang further discloses obtaining, by the first entity, an incoming transmission awareness request regarding a later incoming transmission event is performed after advertising or coordinating preferences and recaption capabilities for the later incoming transmission event (Liang: [0016] – after reception of an advertising signal, which includes capabilities of a device, a logical link is established between cooperative devices that includes parameters of the interface between the devices, such that APIs may then be able to transfer data over said logical link (future/later incoming transmission event). See also as an example embodiment, [0056-0067], wherein Liang describes a handshake operation between two devices in which “…node x sends a message to node y declaring its intent to establish a virtual link with node y. Contemporaneously therewith, at block 504, node x also sends to node y a list of radio interfaces that node x would like to use for the virtual link. In some implementations, blocks 502 and 504 may be accomplished via a single message from node x to node y”, which necessarily includes a request for a future data transfer (a first message to establish communication), and a second request for communication capabilities/preferences (a second message, or one singular message, identifying particular radio preferences). Either the acknowledgement by the node y or transmission of available radios corresponds to a preparation for the data transfer described later in [0063].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the BLE controller having established the presence of a device in view of BLE-enabled device of Liang to configure operations for communication for the reasons of selecting particular radio communication technologies that allow for low-energy consumption based on application type (Liang: [0003-0004]).
            Regarding Claim 20, the combination of Gu and Liang discloses the method of claim 16, further comprising acknowledging, by the second entity, receipt of the incoming transmission awareness request to the first entity (Liang: [0016] – after reception of an advertising signal, which includes capabilities of a device, a logical link is established between cooperative devices that includes parameters of the interface between the devices, such that APIs may then be able to transfer data over said logical link (future/later incoming transmission event). See also as an example embodiment, [0056-0067], wherein Liang describes a handshake operation between two devices in which “…node x sends a message to node y declaring its intent to establish a virtual link with node y. Contemporaneously therewith, at block 504, node x also sends to node y a list of radio interfaces that node x would like to use for the virtual link. In some implementations, blocks 502 and 504 may be accomplished via a single message from node x to node y”, which necessarily includes a request for a future data transfer (a first message to establish communication), and a second request for communication capabilities/preferences (a second message, or one singular message, identifying particular radio preferences). Either the acknowledgement by the node y or transmission of available radios corresponds to a preparation for the data transfer described later in [0063].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the BLE controller having established the presence of a device in view of BLE-enabled device of Liang to configure operations for communication for the reasons of selecting particular radio communication technologies that allow for low-energy consumption based on application type (Liang: [0003-0004]).

Conclusion
15.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2020/0288289 A1 to Elnajjar et al. at [0015-0022], [0035];
US PGPub 2020/0279279 A1 to Chauhuri at [0121];
US PGPub 2020/0220962 A1 to Neely et al. at [0016-0029], [0045-0046];
US PGPub 2017/0006415 A1 to Song at [0031];
US PGPub 2016/0055116 A1 to Duer et al. at [0002-0003], [0012-0020], [0027], [0031];
US PGPub 2014/0364089 A1 to Lienhart et al. at [0022]; and
US PGPub 2014/0360232 A1 to Al-Kahwati et al. at [0037], [0052].  

16.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 9, 2022